Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
2.	Claims 1-11 are pending in this application and examined herein.

Response to Arguments
3.	Applicant's arguments filed 08/03/22 have been fully considered but because they are directed to newly added claim limitations, they are addressed in the rejections below. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
6.	The claimed method require three distinct pellet movement steps: 1) loading pellets from a loading station into a pellet magazine, 2) transferring pellets from the magazine into a v-trough or a transparent connect rod, and 3) transferring pellets from the v-trough/transparent connect rod into the fuel rod. 
7.	However, the disclosed method involves only two pellet movement steps (see [0021]: “In some embodiments the pellet magazine may be made of a transparent or translucent material (e.g. a clear plastic material) and optical measurements may be performed to count the number of pellets in each pellet bore. Even if the pellet magazine is made of an opaque material (e.g., a metal), the slots that receive the injection finger (see FIGS. 1 and 2) provides access for such optical measurements.” and [0036]: In the illustrative examples, the rod loading station 34 unloads pellets 48 from the pellet bores 12 directly into the fuel rod 44 (optionally via the transition element 46). In a variant embodiment, it is contemplated to instead unloaded into a v-trough, or into a transparent connector rod equal in length to the fuel rod length, so that the complete stack of pellets may be visually inspected prior to insertion into the fuel rod.”). 
In one embodiment, the pellets are transferred from the loading station to a magazine and subsequently transferred from the magazine into a fuel rod. 
In a second embodiment, the pellets are transferred from the loading station to a v-trough or transparent connector rod and subsequently transferred from the v-trough/transparent connect rod into the fuel rod.
8.	Accordingly, the presently presented claims recite new matter. The specification as filed does not disclose a method comprising three distinct pellet movement steps. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
14.	Claims 1-4, 6-9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogg, US Patent 4,960,559 in view of Udaka et al., US Patent 4,748,798.
15.	Regarding claims 1, 6, and 11,  Fogg discloses a fuel rod manufacturing method using a plurality of pellet loading, the method comprising: (i) transferring a pellet magazine to each pellet loading station of the plurality of pellet loading stations in succession in a predetermined order and, at each pellet loading station, loading pellets of a single type into one or more pellet bores of the pellet magazine (column 5, lines 16-22). Fogg suggests that after operation (i) is complete, the pellets are unloaded from the pellet bores of the pellet magazine into a nuclear fuel rod (column 5, lines 23-27), but is silent as to how the fuel rod loading step is performed. 
16.	Udaka discloses a fuel rod manufacturing method comprising method using a plurality of pellet loading stations and a nuclear fuel rod loading station, the method comprising: (ii) unloading pellets from a pellet magazine (stackers 36a-e) into a v-trough (tray 37; see column 7, lines 8-32 and column 9, line 55 through column 10, line 2) so as to allow visual inspection of the pellets (see Figs. 6 and 6A; the tray 37 is open, thereby permitting visual inspection of each pellet in the tray1; see also MPEP 211.04: the phrase “so as to allow visual inspection” suggests but does not require that a step of visual inspection be performed) and after operation (iI) is complete, unloading the pellets from the v-trough into a nuclear fuel rod at a nuclear fuel rod loading station in a predetermined unloading order so as to transfer an ordered stack of pellets into the nuclear fuel rod (column 10, lines 3-5 and column 11, line 64 through column 12, line 15). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the fuel rod loading steps of Udaka with the method of Fogg so as to implement the suggested step of Fogg. Udaka further teaches that its fuel road loading method allows for simultaneous transfer of loaded fuel rods away from and unloaded cladding tubes to a loading table, thereby increasing efficiency (see column 23, lines 42-50). 
17.	Regarding claims 2 and 7, Fogg as modified by Udaka renders the parent claim obvious. Fogg further discloses a method wherein the operation (i) includes: at a first pellet loading station of the plurality of pellet loading stations, loading nuclear fuel pellets with a first 235U enrichment level into one or more pellet bores of the pellet magazine; and at a second pellet loading station of the plurality of pellet loading stations, loading nuclear fuel pellets with a second 235U enrichment level different from the first 235U enrichment level into one or more pellet bores of the pellet magazine (column 4, lines 18-36). 
18.	Regarding claims 3 and 8, Fogg as modified by Udaka renders the parent claim obvious. Fogg further discloses a method wherein the operation (i) includes: at a first pellet loading station of the plurality of pellet loading stations, loading nuclear fuel pellets with 235U enrichment into one or more pellet bores of the pellet magazine (column 4, lines 18-36). Fogg is silent as to loading burnable poison pellets. However, Udaka recognizes that burnable poison pellets are commonly loaded into nuclear fuel rods (column 1, lines 9-31). Accordingly, one of ordinary skill in the art would have found it obvious to provide burnable poison pellets at one of the pellet loading stations of Fogg so as to allow for incorporation of burnable poison pellets in the pellet pattern of the pellet magazine. 
19.	Regarding claims 4 and 9, Fogg as modified by Udaka renders the parent claim obvious. Fogg and Udaka both further describe pellet transfer steps by inserting an element into a longitudinal slot extending along a pellet bore of the pellet magazine and moving the inserted element along the longitudinal slot to push pellets out of the pellet bore (Fogg: column 6, lines 50-66 and Udaka: column 10, lines 3-5, column 12, lines 1-6; The examiner notes that although Fogg is concerned with loading the pellets into the pellet magazine, the disclosed pushing operation would also be used to unload the pellets from the magazine in the suggested fuel road loading step). 
20.	Claims 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogg, US Patent 4,960,559 in view of Udaka et al., US Patent 4,748,798, in further view of Cellier et al., US Patent 4,687,605.
21.	Regarding claims 5 and 10, Fogg as modified by Udaka renders the parent claim obvious. Fogg is silent as to a pellet inspection step. Cellier teaches a fuel rod pellet loading method comprising a step of after completing the operation (i), acquiring a gamma radiation image (Fig. 5, 216 and column 11, lines 62-65). Cellier performs this inspection after the fuel pellets have been sealed in the fuel rod. However, Cellier notes that this inspection step provides “enrichment verification.” Accordingly, a skilled artisan would have found it obvious to perform this step in Fogg’s method of pellet loading to acquire a gamma radiation imagine of the pellets in the pellet magazine after completing the operation (i) so as to verify that the pellets in the magazine are ordered and arranged correctly for the planned fuel rod enrichment zones. 

Conclusion

22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
23.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Visual inspection of fuel pellets prior to insertion in fuel rod claddings is conventional. See the previously cited Cellier at column 1, lines 57-59 and column 2, lines 26-28.